EXHIBIT D
IPVM

US Government Purchases of Dahua
and Hikvision Mapped

By Donald Maye, Published May 24, 2021, 11:06am EDT | & Email This
PUBLIC - This article does not require an IPVM membership. Feel free
to share.

300+ different government organizations have purchased Dahua and
Hikvision products since the NDAA went into effect in August 2019,
according to data IPVM obtained through GovSpend and co-reported
with TechCrunch.

IPVM

OO A

PURCHASES OF

Fd LIER
VISION

MAPPED

 

This shows how sellers profit from contracts with state and local
governments despite the well-documented cybersecurity risks and
human rights abuses of Hikvision and Dahua.

See the TechCrunch article: "US towns are buying Chinese surveillance
tech tied to Uighur abuses".
